Citation Nr: 0607637	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for low back strain with degenerative disc disease 
for the period from March 20, 1999, to February 22, 2000.  

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1953 to October 
1957.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, assigned an 
increased (40 percent) evaluation for lumbosacral strain with 
degenerative disc disease for the period from March 20, 1999, 
to February 22, 2000.  The veteran appealed that rating to 
the Board of Veterans' Appeals (Board).

Concerning entitlement to service connection for left ear 
hearing loss and for bronchitis, in March 2004, the veteran 
perfected an appeal of those two "new" issues and requested 
a hearing before a Veterans Law Judge.  The hearing has not 
been scheduled.    

In an order dated March 4, 2005, the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
CAVC) upheld the Board's decision with respect to a rating 
for the low back for a period prior to March 20, 1999, but 
the CAVC vacated and remanded that part of the Board's 
decision that denied entitlement to a rating greater than 40 
percent for the period from March 20, 1999, to February 22, 
2000.  

In December 2005, the Board notified the veteran that the 
Veterans Law Judge who conducted his hearing in November 2002 
is no longer employed at the Board.  The veteran was provided 
the opportunity to appear for another hearing.  Pursuant 
thereto, in written correspondence received in January 2006, 
the veteran indicated that he desired another hearing before 
a Veterans Law Judge at the RO. 

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The case must be returned to the RO in order to ensure due 
process.  In a January 2006 response to a letter from the 
Board notifying the veteran that the Veterans Law Judge, who 
had presided at his November 2002 hearing had retired and was 
no longer employed by the Board, the veteran requested 
another hearing before a Veterans Law Judge sitting at the 
RO.  In addition, as noted in the introduction, in March 
2004, the veteran perfected an appeal for entitlement to 
service connection for left ear hearing loss and service 
connection for bronchitis.  He requested a hearing before a 
Veterans Law Judge at the RO.  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2005). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
further appellate review.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


